Citation Nr: 0733326	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-17 648	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder, claimed as plantar fasciitis.  

5.  Entitlement to service connection for a left eye disorder 
claimed as episcleritis.

6.  Entitlement to service connection for a right shoulder 
disorder.  

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disorder.

8.  Entitlement to an initial compensable rating for varicose 
veins of the left leg.

9.  Entitlement to an initial compensable rating for varicose 
veins of the right leg.  

10.  Entitlement to an initial compensable rating for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board finds that a 
remand is necessary to afford proper adjudication of all 
issues on appeal.  The veteran underwent a VA QTC examination 
to address all the claimed disabilities in November 2003, 
shortly after her discharge from service.  This is the most 
recent VA examination of record.  As pointed out by the 
representative in the May 2007 brief, it is not entirely 
clear whether the examiners reviewed the claims file in 
addressing the nature, severity or etiology of the claimed 
disabilities.  Regarding whether any claimed disabilities 
involving the right knee, low back, left elbow, right 
shoulder, and both feet are due to or aggravated by service, 
the Board notes that the veteran was treated at various times 
in service for all symptoms related to the claimed 
disabilities.  The report from the November 2003 VA QTC 
examination indicated that there were no objective findings 
regarding these claimed disorders and rendered no diagnosis 
as there was no pathology to support a diagnosis for each 
claimed disorder.  However the Board notes that during this 
examination, the veteran reported subjective complaints for 
each disorder and, with the exception of the foot disorder, 
indicated treatment either with over the counter or 
prescription medications for these disorders.  Specifically, 
regarding the right knee complaints, the veteran indicated 
that she took Motrin and underwent physical therapy.  
Regarding the left elbow, she indicated that she took 
Flexeril, a prescription medication.  In reference to the 
right shoulder and low back she indicated that she took 
Motrin and Aleve.  Given this history of symptoms and 
treatment reported in this examination, it appears that there 
may be medical evidence of continued symptomatology regarding 
these claimed conditions that has yet to be obtained.

Regarding the left eye disorder, the special VA examination 
referred by QTC in November 2003 did not find any current 
evidence of either active disease or residuals of the 
episcleritis, with a history of treatment for recurrent 
episcleritis over the past 3 years, which encompassed her 
active duty.  However, this examination was also conducted 
only a short time after her discharge, and in light of the 
need to obtain additional medical evidence for the orthopedic 
disorders, the possibility exists that medical evidence to be 
obtained could possibly show recurrence of the episcleritis 
which would raise the possibility of chronicity of this eye 
disease treated in service.  Another VA examination should 
also be conducted to determine whether there may be a 
recurrence of this claimed eye disease, which could possibly 
be subject to service-connection.  

Regarding the increased rating claims, re-examination for all 
these claimed disorders is indicated in light of the fact 
that nearly four years has passed since the last examination 
for these disorders, and to also afford review of any medical 
evidence that may be obtained pursuant to this remand.  

Further, in reference to the left knee disorder, according to 
VA General Counsel, in VAOPGPREC 9-98 (1998), when radiologic 
findings of arthritis are present, a veteran whose knee 
disability is evaluated under Diagnostic Codes 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

Since the most recent VA QTC examination addressing the 
severity of the left knee disorder was conducted in November 
2003, a VA General Counsel opinion held that separate ratings 
under diagnostic code 5260 (limitation of flexion of the leg) 
and diagnostic code 5261 (limitation of extension of the leg) 
may be assigned for a disability of the same knee.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  VA Fast Letter 04-22 
further clarified this General Counsel decision and noted 
that all VA examinations must record range of motion findings 
for flexion and extension.  VA Fast Letter 04-22 also pointed 
out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be 
considered and that objective evidence of pain on motion must 
be considered if there is compensable limitation of flexion 
and extension, although the rules against pyramiding would 
only allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  In light of this as well 
as the amount of time that has passed, a new VA examination 
should be conducted and the AOJ should reconsider this matter 
in light of this opinion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran should thus be provided with 
such notice on remand. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the on issues appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform her of what she 
needs to provide; (2) what information VA 
has or will provide; and (3) request or 
tell the veteran to provide any evidence 
in her possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.


2.  The AOJ should request the veteran to 
provide information about her medical 
treatment for all her claimed disorders 
currently on appeal and after obtaining 
necessary authorization, attempt to 
obtain the records of all VA and/or 
private medical treatment for all claimed 
disorders from the date of discharge from 
service to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA orthopedic and foot disorders 
examinations to determine the nature and 
etiology of the veteran's claimed 
disabilities involving the right knee, 
low back, left elbow, right shoulder and 
feet.  The examinations should be 
conducted by the appropriate specialists 
to determine whether any claimed 
disabilities involving the right knee, 
low back, left elbow, right shoulder, and 
feet are due to or aggravated by service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her claimed orthopedic conditions 
affecting the aforementioned multiple 
joints.

Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current disability or 
disabilities involving the right knee, 
low back, left elbow, right shoulder, and 
feet; (2) whether any diagnosed 
disability involving the right knee, low 
back, left elbow, right shoulder, and 
feet at least as likely as not began in 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  At the same time that the VA 
orthopedic examination described in #3 is 
being conducted to address the service 
connection claims for the various claimed 
orthopedic disorders, the examiner should 
additionally determine the nature and 
extent of her service-connected left knee 
disability.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) in conjunction with this 
examination.  Any indicated special 
studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The extent of arthritis of the 
left knee shown by X-rays and the active 
and passive range of motion of the left 
knee in degrees should be reported.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left knee 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

5.  The AOJ should make arrangements for 
the veteran to be afforded a VA eye 
disorders examination to determine the 
nature and etiology of the veteran's 
claimed disability of the left eye.  The 
examination should be conducted by an 
appropriate specialist to determine 
whether any claimed disabilities 
involving the left eye are due to or 
aggravated by service.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
veteran and provide a written opinion as 
to the presence, etiology and onset of 
her claimed left eye condition.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving the left eye; (2) 
whether any diagnosed disability 
including involving the left eye at least 
as likely as not began in service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  The AOJ should make arrangements for 
the veteran to be afforded a VA 
examination, by an appropriate 
specialist, to determine the nature and 
extent of her service-connected bilateral 
varicose veins.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The VA 
examiner is to assess the nature and 
severity of the veteran's varicose veins 
of the left and right legs in accordance 
with the latest AMIE work sheet for 
rating disorders of varicose veins.  The 
examiner should be provided with the 
appropriate rating criteria for varicose 
veins disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
varicose veins disability.  A complete 
rationale should be provided for any 
opinion given and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  The veteran should also be scheduled 
for a VA neurological examination to 
determine the nature and severity of her 
headache disability.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
veteran's symptoms result in prostrating 
attacks, to include the frequency, 
duration and severity of such attacks.  
Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected migraine disability upon the 
veteran's ordinary activity and on how it 
impairs her functionally, particularly 
with respect to employment.  

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2007) in 
regards to adjudication of the increased 
rating claim for the left knee disorder.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


